Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-18 and 20-232 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porzio et al, US 2008/0188603.
Regarding claims 1, 10, 11, 20, 21 and 23, Porzio discloses coating compositions comprising acrylic latex, functional filler and a hydrophobic additive ([0020], [0022] and [0023]). Here the “functional filler’ is seen as met by the reference’s recitation of inorganic materials that Applicants consider as such. Further, the reference recites the addition of waxes in [0023] which Applicants consider a hydrophobic additive. Regarding the limitations to “hydrophobic, “self-crosslinking’ and “crosslinkable” arylic resins, the teaching of the reference of various types of acrylic resins at [0020] is seen as encompassing Applicants’ limitations. Regarding the limitations to “water infiltration depth” and "tensile strength’, it is the position of the examiner that, since the chemical compositional requirements are met, these physical properties would be inherent to the coatings of the reference.
. It would have been obvious to one of ordinary skill in the art to select the waxes taught at [0023] as additive to the latex compositions to produce the invention instantly claimed.
 Regarding claims 2 and 12, the reference teaches fillers meeting these limitations at [0022].
 Regarding claims 3 and 13, the reference teaches addition of waxes at [0023].
 Regarding claims 4 and 14, relative amounts of acrylic latex meeting these limitations are taught at [0020].
Regarding claims 5 and 15, relative amounts of filler meeting these limitations are taught at [0022].
 Regarding claims 7 and 17, the reference teaches the addition of pigments in addition to filler at [0022].
Regarding claims 6, 8, 16 and 18, these limitations are seen as drawn toa results oriented variable and would have been obvious to one of ordinary skill in the art and determined by routinism motivated by the degree of hydrophobicity and tint desired.
Regarding claim 23, the talc of the reference is notoriously well known as a high aspect ratio filler and is seen as meeting the instant aspect ratio limitation.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,995,2339. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the claims of the application are met by the claims of the patent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J CAIN/Primary Examiner, Art Unit 1762